Dear Mr. Knoll:
You have requested an opinion from this office with regard to whether the Avoyelles Parish Police Jury may contribute a sum of money to a local student to assist in paying the student's expenses to attend the National Youth Leaders Conference in Washington, D.C.
The expenditure of public funds must be based on some pre-existing legal obligation.  City of Port Allen v. Louisiana Municipal Risk, 439 So.2d 399 (La. 1983).  The parish and its School Boards have as a legal purpose, and thus an obligation, to provide for the education of the people of the state.  The question thus becomes whether the expenditure at issue falls within the parish's obligation of educating its students.
Assuming that participation by the student in the National Youth Leaders Conference in Washington, D.C. is (1) educational in nature and (2) integral to the established educational programs of the Avoyelles Parish School System, then financial support for the furtherance of these activities is within the lawful educational purpose of the parish and does not violate Article VII, Section 14 of the Louisiana Constitution of 1974. See Op. Atty. Gen. No. 89-367.
Trusting this to be sufficient for your purpose, I am
Yours very truly
                                RICHARD P. IEYOUB, Attorney General
                                BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-0456l